Citation Nr: 0905656	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than May 7, 2002 for 
the award of a 70 percent disability rating for service-
connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1965 to August 1967.  Service in Vietnam is 
indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which granted the Veteran's claim for an 
increased disability rating for his service-connected PTSD, 
from 30 percent to 70 percent disabling, effective May 7, 
2002.  The Veteran disagreed with the assigned effective date 
and perfected this appeal.  

Procedural history

Service connection fro PTSD was granted in a July 1999 RO 
rating decision.  
A  30 percent disability rating was assigned, effective 
October 14, 1998.
In May 2000, on its own initiative the RO issued a rating 
decision which continued the 30 percent disability raring 
assigned for PTSD.

In December 2000, the Veteran filed a claim of entitlement to 
an increased disability rating for PTSD.  That claim was 
denied in an August 2001 RO rating decision.  The Veteran 
duly perfected an appeal as to the increased rating issue.

In April 2002, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.  In June 2003, the undersigned VLJ remanded the case 
for additional evidentiary development.    

In the July 3003 decision which forms the basis for this 
appeal, the RO granted a 
70 percent disability rating for PTSD, effective May 7, 2002.  
The RO thereupon issued a supplemental statement of the case 
(SSOC) which included the issue of the Veteran's entitlement.  
The Veteran duly perfected an appeal as to the earlier 
effective date issue. 

This case was remanded by the undersigned VLJ in March 2005.  
As will be discussed below, the Board's remand instructions 
have been complied with.  The Veteran's VA claims folder has 
been returned to the Board for additional appellate 
consideration.

Issues not on appeal

As was discussed above, the issue which was originally on 
appeal was entitlement to an increased disability rating for 
PTSD.  The Veteran withdrew his claim for an increased rating 
in December 2005.  See the Veteran's December 10, 2005 SSOC 
Expedited Action Attachment; see also the September 5, 2008 
Informal Hearing Presentation, page 1 [indicating that the 
Veteran withdrew the increased rating issue in December of 
2005, and that the effective date question is the only issue 
on appeal]. 

The above-referenced July 2003 rating decision granted the 
Veteran total disability based upon individual 
unemployability (TDIU), effective August 21, 2002.  A recent 
decision by the United States Court of Appeals for the 
Federal Circuit indicated that an appeal seeking an earlier 
effective date for PTSD benefits is sufficient to raise the 
issue of a Veteran's entitlement to an earlier effective date 
for his TDIU award, even if a Veteran did not explicitly 
raise the issue, where the Veteran presented persuasive 
evidence of his unemployability.  See Comer v. Peake, --- 
F.3d ---, 2009 WL 103517 (2009).  The Veteran has submitted 
evidence of his unemployability; therefore, it appears that 
under Comer, the Veteran is entitled to consideration for an 
earlier effective date for his TDIU award in addition to his 
PTSD disability rating.  Because this matter has not been 
adjudicated by the RO, it is accordingly referred to the 
agency of original jurisdiction (AOJ) for appropriate action.   
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, the only issue before the Board is the Veteran's 
entitlement to an effective date earlier than May 7, 2002 for 
the award of the 70 percent disability rating for service-
connected PTSD.


FINDINGS OF FACT

1.  A claim for an increased disability rating for service-
connected PTSD was received on December 26, 2000.  The RO 
granted a disability rating of 70 percent in a July 2003 
decision, with an effective date of May 7, 2002 for the 
increased rating.

2.  As of April 16, 2002, it was factually ascertainable that 
an increase in the severity of the Veteran's service- 
connected PTSD to the 70 percent level had occurred.


CONCLUSION OF LAW

The criteria for an effective date of April 16, 2002 for the 
award of a 70 percent disability rating for service-connected 
PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than May 7, 2002 
for the grant of a 70 percent disability rating for his 
service-connected PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision on the issue on appeal. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in March 2005.  In essence, the Board instructed 
the AOJ to provide the Veteran with notice under the Veterans 
Claims Assistance Act of 2000 (the VCAA).  The AOJ was then 
to readjudicate the claim.

The Veteran was subsequently furnished with VCAA notice, 
which will be described immediately below.  Thereafter, the 
AOJ readjudicated the claim in March 2007.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.       § 3.102 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

Pursuant to the Board's March 2005 remand instructions the 
Veteran was furnished with a VCAA letter dated April 5, 2005, 
which specifically informed him of appropriate VCAA 
provisions and what was required to establish an earlier 
effective date.  See the April 2005 VCAA letter, page 5.  

Another, essentially duplicative, VCAA letter was sent to the 
Veteran in August 2005.  

In addition, pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Veteran was provided separate VCAA a letter 
on April 26, 2006 which indicated that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received, and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  See the April 2006 VCAA letter, 
page 6. The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

Subsequent to his receipt of this letter, the Veteran 
indicated in May 2006 that there was no outstanding evidence 
relevant to this claim.

In short, it is clear that the Veteran was more than amply 
informed of the requirements of law in the three VCAA letters 
dated April 2005, August 2005 and April 2006.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

There is no indication that any relevant evidence is missing 
from the claims folder.
As was alluded to above, the Veteran has indicated that no 
additional relevant evidence exists.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R.  § 3.103 (2008).  The Veteran has 
been accorded ample opportunity to present evidence and 
argument on this matter.  He has declined the option of 
another personal hearing.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations

Effective dates

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2008).

Increased ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific schedular criteria

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 [Post-traumatic stress disorder].

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders read as follows:

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995);       see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Analysis

The RO has assigned an effective date of May 7, 2002 for the 
70 percent rating of the Veteran's service-connected PTSD.  
The Veteran contends that the 70 percent rating should be 
made effective as of December 26, 2000, the date of his claim 
for an increased rating.  See the September 5, 2008 Informal 
Hearing Presentation, 
page 1.  He in essence contends that the severity of his PTSD 
in fact approximated that which would allow for the 
assignment of a 70 percent rating as of the initial date of 
his increased rating claim, December 26, 2000.  

As has been discussed in the law and regulations section 
above, under 38 C.F.R. § 3.400(o), an increased rating is 
awarded based upon when it is factually ascertainable that an 
increase in disability took place.  The effective date may be 
assigned up to a year earlier than the date of claim.  

With respect to the predicate matter of the date of the 
increased rating claim, it is undisputed that this was 
December 26, 2000.  Thus, the earliest potential effective 
date for the increased rating could be December 26, 1999.

The next and final area of inquiry is as to the date as of 
which it became factually ascertainable than an increased in 
disability took place.  In this case, the evidence of record 
indicates that the Veteran entitled to an earlier effective 
date of April 16, 2002 for the 70 percent disability rating 
for PTSD.  This is because the evidence of record indicates 
that the level of the Veteran's disability increased 
dramatically as of April 16, 2002.  

Specifically, an April 16, 2002 letter from Dr. J.C.N. 
indicates that "the patient should not be working and that 
he qualifies for complete and probably permanent 
disability."  See the April 16, 2002 letter from Dr. J.C.N.  
Additionally, a April 16, 2002 VA outpatient report by Dr. 
J.C.N. for the first time describes the Veteran's PTSD as 
"severe," and indicates that "[i]t is possible if [the 
Veteran] were allowed to be off work for one or two years 
that he might be able to return to the workforce after a year 
or two's rest."  

Further, at the April 18, 2002 hearing before the undersigned 
VLJ, the Veteran described, and demonstrated, significant 
psychiatric symptomatology.  See the hearing transcript, page 
4 ["Veteran crying" noted by the transcriptionist twice]; 
page 5 ["Veteran crying" noted by the transcriptionist]; 
page 8 [Veteran broke down crying and the hearing went off 
the record]; and pages 10, 11 ["Veteran crying" noted by 
the transcriptionist].  Crucially, he indicated that for the 
first time in his thirty-four year marriage, he became 
physically violent with his wife and hurt her.  See the April 
2002 hearing transcript, pages 4-8.  

Accordingly, the medical and testimonial evidence of record 
from April 16, 2002 and all times thereafter indicate a 
dramatic change in the Veteran's PTSD disability to include 
impaired impulse control (such as unprovoked irritability 
with periods of violence), and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), both of which were not evidenced at times prior.   

The medical evidence prior to April 16, 2002 does not reflect 
any finding which could be used to justify a 70 percent 
disability rating, or indeed any rating higher than the 30 
percent rating which was assigned at the time.  

Specifically, while there was reference to suicidal ideation 
and depression prior to April 16, 2002 [see the Veteran's 
January 12, 2001 VA outpatient treatment record], the 
Veteran's July 2001 VA examination pertinently found the 
Veteran well-kept, oriented, with judgment intact, and speech 
of "normal cadence and volume."  Pertinently, the July 2001 
VA examiner did not find that the Veteran had a flattened 
affect, irregular or stereotyped speech, impairment of short 
and long-term memory, impaired judgment, or that he 
experienced panic attacks more than once a week.  Further, 
the Veteran denied obsessional thinking or impulsive 
behavior. 

While an October 2001 letter from the Veteran's employer 
indicated that the Veteran had to be moved from a full-time 
employee to a part-time employee "due to the medications 
[the Veteran] is taking for P.T.S.D.," the employer also 
stated in the letter that the Veteran "does excellent work 
and is one of our most reliable employees."  See the letter 
from C.S., received by the RO on October 9, 2001.  Evidence 
elsewhere in the claims file shows that the Veteran worked 
both full and part time on days following October 2001, until 
he was let go in August 2002.    See, e.g., the Veteran's 
October 7, 2006 personal statement [indicating, "I was 
working up to May 7, 2002 full time under severe stress 
hidden inside of me"].  
No medical evidence of record stated that the Veteran should 
not be working at all prior to Dr. J.C.N.'s above-referenced 
April 16, 2002 letter.
 
Of particular interest are is an assessment of the Veteran in 
a January 2002 VA outpatient record, also signed by Dr. 
J.C.N..  Dr. L.C.N. indicated the Veteran had some anxiety, 
some depression, and some difficulty in concentration.  
However, Dr. J.C.N. additionally stated that "[s]ome of the 
[Veteran's] problems may be due to the process of aging and 
not being as strong and as vigorous as he used to be."  
In any event, such symptoms fall within the criteria for a 30 
percent rating under 38 C.F.R. § 4.130. 

A second January 2002 VA record indicated that the Veteran 
was 

"neatly, and cleanly dressed and groomed; well-oriented 
. . . ; speaks freely, fluently and spontaneously w/o 
press; thought progression was logical, relevant and 
goal-directed; thought content was w/o current [suicidal 
ideation] (but had transient thoughts 6 mos. ago), . . . 
or cognitive/perceptual distortion . . ."  

See the January 15, 2002 VA outpatient treatment record by 
Dr. G.R.B.

This evidence, taken together, shows a marked increase in 
PTSD symptomatology which was initially demonstrated in April 
2002. 

In  support of his claim, the Veteran has submitted medical 
records indicating GAF scores of 50 in March 2001 and 
September 2001 and 45 in January 1999.  As was noted above, 
scores between 41 and 50 reflect serious symptoms.  However, 
the Board also notes that the July 2001 VA examiner's report 
and the January 15, 2002 VA outpatient treatment record both 
indicate GAF scores of  60-65, which is representative of 
more moderate symptomatology.  Significantly, the clinical 
evidence dated prior to April 16, 2002 shows no indication of 
obsessive behavior or an inability to work.  Further, the 
evidence of record does not show impulsive behavior or 
violence until the Veteran spoke about hurting his wife.  See 
the April 18, 2002 hearing transcript, page 7.  

The Board additionally observes that the medical evidence in 
the record points to early 2002 as  the time when severe 
psychiatric symptomatology became manifest.  A December 17, 
2002 VA examiner stated that "[t]he patient's symptoms have 
. . . increased to some extent during the past year.  He has 
become violent in the past few months which never happened 
before.  He is no longer able to work . .. ."  
A GAF score of 40 was assigned, which was lower than any 
previousy assigned GAF score.

Accordingly, although the Board has taken into consideration 
the GAF sores referred to by the Veteran, the evidence, when 
analyzed as a whole, does not show that the Veteran's PTSD 
was severe enough to meet the specific criteria necessary for 
a 50 or a 70 percent disability rating prior to April 16, 
2002.  

The Veteran has stated, during his April 2002 hearing and at 
other times, that he struggled with PTSD for years but 
essentially kept his problems to himself and continued 
working because of financial reasons.  See the hearing 
transcript, page 14.  The Board has no reason whatsoever to 
doubt the Veteran.  However, the assignment of an effective 
date is based upon when it was factually ascertainable that 
an increase in disability took place, and in this case it is 
clear from a review of the record it became factually 
ascertainable on April 16, 2002 and no earlier, that the 
Veteran's PTSD had increased in severity to warrant an 
increased disability rating.  Prior to that time, as 
discussed above, objective examination of the Veteran 
reflected symptomatolgy consistent with a 30 percent 
disability rating.  

The Board adds that the Veteran through his representative 
has requested that the 
70 percent rating be made effective as of the date of his 
claim, December 26, 2000 
As was discussed above, in increased rating cases the date of 
claim serves only as 
a guidepost.  Effective dates of increased ratings are 
assigned based on when it was factually ascertainable that an 
increase in disability took place.  This may in some cases be 
before the date of claim.  In other cases, such as this one, 
he effective date is after the date of claim. 

In conclusion, based on the evidence of  record, the Board 
believes that the RO was incorrect in assigning an effective 
date of May 7, 2002 for the 70 percent rating.  For reasons 
discussed above, it was first factually ascertainable that an 
increase in disability occurred as of April 16, 2002.  An 
effective date of April 16, 2002 is therefore assigned.  The 
appeal is granted to that extent only.


ORDER

Entitlement to an effective date of April 16, 2002 for the 
assignment of a 70 percent disability rating for the service-
connected PTSD is granted.  To that extent, the appeal is 
allowed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


